               Case 2:19-cv-01247-EFB Document 13 Filed 05/20/20 Page 1 of 2


1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     SAAD ALJOHER
6

7

8
                                 UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     SAAD ALJOHER,                                                 No. 2:19-cv-01247-EFB
13

14                          Plaintiff,
                                                                   STIPULATION AND [proposed]
15                                                                 ORDER FOR EXTENSION OF
                                                                   TIME TO FILE PLAINTIFF’S
16
          v.                                                       MOTION FOR SUMMARY
17   Andrew Saul,                                                  JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to June 11, 2020.
24
            This is a first extension, requested at least one business day after the original due date for
25
     this motion. Plaintiff’s attorney has filed or will file five or six federal court briefs during May,
26
     but also has an unusually large number of hearings for which prehearing briefs must be filed,
27

28



                                              [Pleading Title] - 1
                Case 2:19-cv-01247-EFB Document 13 Filed 05/20/20 Page 2 of 2


1    including at least eight in the last two weeks of May, and must do at least one federal court brief
2
     in June before this one.
3
     Dated:     May 18, 2020                                       /s/ Jesse S. Kaplan
4                                                                  JESSE S. KAPLAN
                                                                   Attorney for Plaintiff
5

6

7                                                                  McGREGOR W. SCOTT
8
                                                                   United States Attorney
                                                                   DEBORAH LEE STACHEL
9                                                                  Regional Counsel, Region IX
                                                                   Social Security Administration
10

11
     Dated: May 18, 2020                                            /s/ per e-mail authorization
12                                                                 MARCELO ILLARMO
                                                                   Special Assistant U.S. Attorney
13
                                                                   Attorney for Defendant
14

15

16
                                                   ORDER
17

18
              For good cause shown on the basis of this stipulation, the requested extension of
19

20   plaintiff’s time to file a motion for summary judgment brief is granted. Plaintiff shall file his

21   motion for summary judgment by June 11, 2020.
22
              SO ORDERED.
23
     Dated: May 20, 2020.                          ______________________________
24                                                 EDMUND F. BRENNAN
25                                                 UNITED STATES MAGISTRATE JUDGE

26

27

28



                                              [Pleading Title] - 2
